Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 10 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 10 and 28, “the first plane” lacks positive antecedent basis.
Claim Rejections - 35 USC § 102
Claims 1-2, 9-11, 21-23, and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallace (US 4,567,656).
Regarding claim 1, Wallace discloses all the positively recited elements of the invention including a hand tool, comprising:
a head comprising a pair of opposing jaws (e.g., 10, 12), each jaw comprising a cutting edge (e.g., column 4, lines 44-47); 
a first handle (e.g., 14);
a second handle (e.g., 16) joined to the first handle at a pivot joint (e.g., 18, 24), whereby the first handle and the second handle are each rotatable relative to the other 
a lock (e.g., 40, 42) pivotably attached to one of the first handle and the second handle whereby the lock is rotatable between a locked position where movement of the hand tool from the closed position to the open position is inhibited by the lock (e.g., Fig. 17) and an unlocked position where the lock does not interfere with relative rotation of the first handle and the second handle (e.g., Fig. 16);
wherein the first handle and the second handle are rotatable between the open position and the closed position in a first direction, the lock is rotatable between the locked position and the unlocked position in a second direction and the second direction is oblique or normal to the first direction (e.g., Figs. 16-17).
	Regarding claim 2, Wallace teaches the second direction being normal to the first direction (e.g., Figs. 16-17).
	Regarding claim 9, Wallace teaches a removable joint configured for non-destructive disassembly of the hand tool for cleaning (e.g., 18 and 24 can be disassembled non-destructively for cleaning).  
	Regarding claim 10, as best understood, Wallace teaches the head of the hand tool is tilted at an angle of about fifteen degrees relative to a first plane (e.g., any plane passing through the hand tool at about fifteen degrees relative to the head satisfies the limitation).
Regarding claim 11, Wallace teaches the jaws being in contact indirectly along the cutting edges when the hand tool is in the closed position (e.g., Fig. 2).

Regarding claim 22, Wallace teaches a hand tool, comprising:
a head comprising a pair of opposing jaws (e.g., 10, 12), each jaw comprising a cutting edge (e.g., column 4, lines 44-47); 
a first handle (e.g., 14);
a second handle (e.g., 16) joined to the first handle at a pivot joint (e.g., 18, 24), whereby the first handle and the second handle are each rotatable relative to the other to move the hand tool between a closed position where the jaws are in contact (e.g., Fig. 2) and an open position where the jaws are spaced apart (e.g., Fig. 1); and 
a lock (e.g., 40, 42) pivotably attached to one of the first handle and the second handle whereby the lock is rotatable between a locked position where movement of the hand tool from the closed position to the open position is inhibited by the lock (e.g., Fig. 17) and an unlocked position where the lock does not interfere with relative rotation of the first handle and the second handle (e.g., Fig. 16);
wherein the first handle and the second handle are rotatable between the open position and the closed position about a first pivot axis (e.g., about 18), the lock is rotatable between the locked position and the unlocked position about a second pivot 
Regarding claim 23, Wallace teaches the lock being pivotably attached to the one of the first handle and the second handle at an outer side of the one of the first handle and the second handle, the outer side of the one of the first handle and the second handle facing away from the other of the first handle and the second handle (e.g., portion of the element 40 is protruding away from an outer surface of the element 16 and facing away from the element 14).
Regarding claim 27, Wallace teaches a removable joint configured for non-destructive disassembly of the hand tool for cleaning (e.g., 18 and 24 can be disassembled non-destructively for cleaning).  
	Regarding claim 28, as best understood, Wallace teaches the head of the hand tool is tilted at an angle of about fifteen degrees relative to a first plane (e.g., any plane passing through the hand tool at about fifteen degrees relative to the head satisfies the limitation).
Regarding claim 29, Wallace teaches the jaws being in contact indirectly along the cutting edges when the hand tool is in the closed position (e.g., Fig. 2).
Claims 1, 3-5, 10-11, 22, 24-26, and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 247761 (hereafter DE ‘761).
Regarding claim 1, DE ‘761 discloses all the positively recited elements of the invention including a hand tool, comprising:
a head comprising a pair of opposing jaws, each jaw comprising a cutting edge (e.g., paragraph [0006] of the translation, the hand tool is a nail nipper); 

a second handle (e.g., c) joined to the first handle at a pivot joint (e.g., inherent feature of a hand tool wherein two legs are moved like a pair of scissors, paragraph [0006] of the translation), whereby the first handle and the second handle are each rotatable relative to the other to move the hand tool between a closed position where the jaws are in contact (e.g., Fig. 1) and an open position where the jaws are spaced apart (e.g., Fig. 2); and 
a lock (e.g., a) pivotably attached to one of the first handle and the second handle whereby the lock is rotatable between a locked position where movement of the hand tool from the closed position to the open position is inhibited by the lock (e.g., Fig. 1) and an unlocked position where the lock does not interfere with relative rotation of the first handle and the second handle (e.g., Fig. 2);
wherein the first handle and the second handle are rotatable between the open position and the closed position in a first direction, the lock is rotatable between the locked position and the unlocked position in a second direction and the second direction is oblique or normal to the first direction (e.g., see the annotated figure below).

    PNG
    media_image1.png
    468
    415
    media_image1.png
    Greyscale


Regarding claim 3, DE ‘761 teaches a return spring (e.g., a) rotatably attached to one of the first handle and the second handle (e.g., at d), the return spring rotatable relative to the one of the first handle and the second handle between an engaged position (e.g., Fig. 2) and a disengaged position (e.g., Fig. 1) .
Regarding claim 4, DE ‘761 teaches the one of the first handle and the second handle comprises an incline (e.g., see the annotated figure above), the incline supporting the return spring during activation when the return spring engages the other of the first handle and the second handle such that the return spring is displaced towards the one of the first handle and the second handle (e.g., Fig. 2).
2) and the one of the first handle and the second handle comprises a resting recess (e.g., at e), the return spring head received within the resting recess when the return spring is in the disengaged position (e.g., Fig. 1).
Regarding claim 10, as best understood, DE ‘761 teaches the head of the hand tool is tilted at an angle of about fifteen degrees relative to a first plane (e.g., any plane passing through the hand tool at about fifteen degrees relative to the head satisfies the limitation).
Regarding claim 11, DE ‘761 teaches the jaws being in contact indirectly along the cutting edges when the hand tool is in the closed position (e.g., Fig. 1).
Regarding claim 22, DE ‘761 teaches a hand tool, comprising:
a head comprising a pair of opposing jaws, each jaw comprising a cutting edge (e.g., paragraph [0006] of the translation, the hand tool is a nail nipper); 
a first handle (e.g., b);
a second handle (e.g., c) joined to the first handle at a pivot joint (e.g., inherent feature of a hand tool wherein two legs are moved like a pair of scissors, paragraph [0006] of the translation), whereby the first handle and the second handle are each rotatable relative to the other to move the hand tool between a closed position where the jaws are in contact (e.g., Fig. 1) and an open position where the jaws are spaced apart (e.g., Fig. 2); and 
a lock (e.g., a) pivotably attached to one of the first handle and the second handle whereby the lock is rotatable between a locked position where movement of the hand tool from the closed position to the open position is inhibited by the lock (e.g., Fig. 
wherein the first handle and the second handle are rotatable between the open position and the closed position about a first pivot axis (e.g., see the annotated figure above), the lock is rotatable between the locked position and the unlocked position about the a second pivot axis (e.g., see the annotated figure above) and the second pivot axis is oblique or normal to the first pivot axis (e.g., see the annotated figure above).
Regarding claim 24, DE ‘761 teaches a return spring (e.g., a) rotatably attached to one of the first handle and the second handle (e.g., at d), the return spring rotatable relative to the one of the first handle and the second handle between an engaged position (e.g., Fig. 2) and a disengaged position (e.g., Fig. 1) .
Regarding claim 25, DE ‘761 teaches the one of the first handle and the second handle comprises an incline (e.g., see the annotated figure above), the incline supporting the return spring during activation when the return spring engages the other of the first handle and the second handle such that the return spring is displaced towards the one of the first handle and the second handle (e.g., Fig. 2).
Regarding claim 26, DE ‘761 teaches the return spring comprises a return spring head (e.g., at a2) and the one of the first handle and the second handle comprises a resting recess (e.g., at e), the return spring head received within the resting recess when the return spring is in the disengaged position (e.g., Fig. 1).
Regarding claim 28, as best understood, DE ‘761 teaches the head of the hand tool is tilted at an angle of about fifteen degrees relative to a first plane (e.g., any plane 
Regarding claim 29, DE ‘761 teaches the jaws being in contact indirectly along the cutting edges when the hand tool is in the closed position (e.g., Fig. 1).
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.